Exhibit 99.1 April 1, 2016 Tofutti Press Release Company Contact:Steve Kass Chief Financial Officer (908) 272-2400 (908) 272-9492 (Fax) TOFUTTI ANNOUNCES 2015 RESULTS Cranford, New Jersey April 1, 2016 TOFUTTI BRANDS INC. (NYSE MKT Symbol: TOF) issued its results for the fiscal year ended January 2, 2016 today. Net sales for the fiscal year ended January 2, 2016 were approximately $13.76 million, a decrease of approximately $589,000, or 4%, from net sales of $14.35 million for the fiscal year ended December 27, 2014.The decrease in sales was primarily due to the decrease in frozen dessert sales, which was offset in part by increased sales of frozen food entrée products, primarily sales of our Pizza Pizzaz product. The Company’s frozen dessert business continues to be negatively impacted by the overall sluggishness of sales in the ice cream category.In addition, sales of our soy-cheese product line decreased primarily as a result of increased sales promotion and allowance expenseThe Company’s gross profit in the year ended January 2, 2016 decreased by $652,000 to $3,598,000 and the gross profit percentage decreased to 26% from 30% for the year ended December 27, 2014. The gross profit percentage was negatively impacted by a $482,000 increase in sales allowance in the 2015 fiscal year.In fiscal 2015, the Company had a net loss of $643,000 ($0.12per share) compared to a net loss of $163,000 ($0.03 per share) in fiscal 2014. As of December 27, 2014, the Company had approximately $55,000 in cash and cash equivalents and working capital of $2,003,000 compared with $341,000 in cash and cash equivalents and working capital of $2,553,000 at December 27, 2014, a decrease in working capital of $530,000 from December 27, 2014. Subsequent to year end, the Company obtained a $500,000 loan from David Mintz, Chairman and CEO of the Company, which provided additional working capital. “In 2015, our sales continued to be negatively impacted by the industry wide sluggishness in the ice cream/frozen dessert category. We continue to see strong demand and new opportunities forour soy-cheese product line, which is a category leader. During fiscal year 2016 we intend to introduce several new frozen dessert products and soy-cheese products. The introduction of these new products and the realization of price increases that were instituted in 2015 are expected to improve our profitability margins in 2016,” concluded David Mintz, the Chairman and Chief Executive Officer of Tofutti Brands. About Tofutti Brands Inc. Founded in 1981, Tofutti Brands Inc. develops and distributes a complete line of dairy-free products. The Company sells more than 80 milk-free foods including frozen desserts, cheese products and prepared frozen dishes throughout the United States and in more than 30 countries. Tofutti Brands Inc. is a proven innovator in the food industry and has developed a full line of delicious and healthy dairy-free foods. Available throughout the United States and in more than 30 countries, Tofutti Brands answers the call of millions of people who are allergic or intolerant to dairy, diabetic, kosher or vegan, as well as those who wish to have a healthier low-fat diet. Tofutti's product line includes dairy-free ice cream pints, Tofutti Cutie® sandwiches and novelty bars. Tofutti also has a growing array of prepared foods including Pizza Pizzaz® and Mintz's Blintzes®, all made with Tofutti's milk-free cheeses such as Better Than Cream Cheese® and Sour Supreme®. For more information, visit www.tofutti.com. Forward-Looking Statements Some of the statements in this press release concerning the Company’s future prospects are forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements.Actual results may vary significantly based upon a number of factors including, but not limited to business conditions both domestic and international, competition, changes in product mix or distribution channels, resource constraints encountered in promoting and developing new products and other risk factors detailed in the Company’s filings with the Securities and Exchange Commission, including its annual report on Form 10-K. TOFUTTI BRANDS INC. Statements of Operations (in thousands, except per share figures) Fiscal year ended January 2, 2016 Fiscal year ended December 27, 2014 Net sales $ $ Cost of sales Gross profit Operating expenses Loss from operations ) ) Interest expense 1 Loss before provision for income tax ) ) Income tax benefit ) ) Net loss $ ) $ ) Weighted average common shares outstanding: Basic and diluted Net loss per common share: Basic and diluted $ ) $ ) TOFUTTI BRANDS INC. Balance Sheets (in thousands, except per share figures) Assets January 2, December 27, Current assets: Cash and cash equivalents $
